DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 11/23/2021 has been entered.  Claims 14-15 and 28-29 have been cancelled.  Claims 1-13, 16-27 and 30 are still pending in the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 16, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2018/0293445 A1) in view of Bilik (US 2018/0231654 A1) and in further view of Hotson (US 2019/0065944 A1).
	
 Consider claims 13 and 27, Gao discloses a method performed by at least one processor (Fig. 1: 1044; Fig.3: 1034; [0043]) of an ego vehicle (Fig. 1: 1010; [0036]; [0054]), comprising:
receiving, from an imaging radar sensor of the ego vehicle (Fig. 1: 1028; [0040]; [0062]), at least one radar frame of the environment of the ego vehicle ([0040]; [0056]; [0066]); 
detecting at least one object of interest in the at least one radar frame ([0065] & [0062]; [0067], [0069]; [0088]; Fig.4: 42);
 ([0069], [0070]; [0080], [0085]; Fig.4: 40a, 40b), a location ([0056]), and a velocity of the at least one object of interest ([0110]); and
outputting the three-dimensional oriented bounding box, the location, and the velocity of the at least one object of interest ([00361; [00591; Fig.5: 74, 76).
Gao fails to specifically disclose wherein an object-detection neural network is used to detect the at least one object of interest in the at least one radar frame and the object-detection neural network is trained using radar frame data annotated with LiDAR data.
In related art, Bilik discloses detect the at least one object of interest in the at least one radar frame and the object-detection neural network is trained using radar frame data annotated with LiDAR data.  (figure 3, paragraph 34;  The LiDAR system and the radar system are disposed on a vehicle. In Box 302, range coordinates for the calibration target 210 are obtained in a frame of reference of a LiDAR system at a first location on the vehicle. In Box 304, the range coordinates are used to determine coefficients of a plane of the calibration target in the LiDAR frame of reference. In Box 306, range coordinates are obtained for the calibration target in a frame of reference of a radar system at a second location on the vehicle. In Box 308, a cost function is created from a planar equation that includes the determined coefficients, the range coordinates in the frame of reference of the radar system and a relative pose matrix that transforms from the frame of reference of the radar system to the frame of reference of the LiDAR system. In Box 310, the cost function is reduced or minimized in order to determine the parameters of the relative pose matrix. In Box 312, an object is detected with respect to the vehicle using the LiDAR system, the radar system and the determined relative pose matrix.)

Although Gao, as modified by Bilik discloses determining a relative pose matrix between a LiDAR system and a radar system (see paragraph 34 of Bilik), Gao, as modified by Bilik fails to disclose the detection and training is done by an object-detection neural network.
Furthermore, in related art, Hotson discloses an object-detection neural network.  (for example, see paragraph 39;  the sensor data may receive sensor data from radar system 106, LIDAR system 108, camera system 110, or other sensor or sensing system. The sensor data may be used for object detection. The sensor data component may provide the sensor data to the neural network component . For example, the sensor data component 604 may provide a single red-green-blue (RGB) image, infrared image, frame of LIDAR data, or frame of radar data at a time for processing by the neural network.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hotson into the teachings Gao and Bilik to effectively perform an autonomous driving or assisted driving task based on a neural network.

Consider claims 16 and 30, Gao, as modified by Bilik and Hotson, discloses the claimed invention wherein the at least one object of interest comprises at least one vehicle.  (paragraph 69)



Allowable Subject Matter
Claims 1-12 and 17-26 are allowed.  Gao fails to specifically disclose “ receiving, from the LiDAR sensor of a first vehicle, at least one LiDAR frame representing an environment of the first vehicle, the at least one LiDAR frame comprising a plurality of LiDAR points; receiving, from a camera sensor or an imaging radar sensor, at least one image frame of the environment of the first vehicle; removing LiDAR points from the at least one LiDAR frame that represent a ground surface of the environment of the first vehicle; identifying LiDAR points of interest in the at least one LiDAR frame; segmenting the LiDAR points of interest to identify at least one object of interest in the at least one LiDAR frame; and annotating the at least one image frame with a three-dimensional oriented bounding box of the at least one object of interest detected in the at least one image frame by projecting the three- dimensional oriented bounding box from the at least one LiDAR frame to the at least one image frame using cross-calibration transforms between the LiDAR sensor and the camera sensor or between the LiDAR sensor and the imaging radar sensor.”

Relevant Prior Art Directed to State of Art
Asvadi (“DepthCN: Vehicle detecting using 3D-LIDAR and ConvNet” is relevant prior art not applied in the rejection(s) above.  Further, Danfei (“PointFusion: Deep Sensor Fusion for 3D Bounding Box Estimation”) is also relevant prior art not applied in the rejection(s) above.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665